Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Ex Parte Quayle Action filed by Applicant on 09/29/2021.
Claims 1-15 have been allowed.
Claim 14 has been allowed.
Response to Arguments
Oath/Declaration:
Oath/Declaration had not been submitted by Applicant by the time the previous Office Action was submitted. In response filed on 09/29/2021, Applicant states that an Oath/Declaration has been filed as part of the Response. Examiner has corroborated that the Oath/Declaration has been filed; therefore this issue has been withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Please see Office Action filed on 08/11/2021 for Reasons for Allowance regarding claim 1.
Claims 2-15 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
McElhinney US 2006/0131013 - A method for magnetizing a wellbore tubular is disclosed. The method includes magnetizing a wellbore tubular at three or more discrete locations on the tubular. In exemplary embodiments the magnetized 
McElhinney US 2009/0201025 - A method for magnetizing a wellbore tubular is disclosed. The method includes magnetizing a wellbore tubular at three or more discrete locations on the tubular. In exemplary embodiments the magnetized wellbore tubular includes at least one pair of opposing magnetic poles located between longitudinally opposed ends of the tubular. 
Morris et al. US 2015/0285068  - Apparatus and methods for estimating a value of a resistivity property of an earth formation intersected by a borehole.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867